J. B. McPHERSON, District Judge.
I am entirely satisfied with the conclusion reached by the referee that this claim should, for the present, be disallowed. He believed the testimony to justify the inference that Isaac Gerson was really a part owner of the bankrupt’s business, and therefore that his claim for rent should not be allowed until the other creditors had been paid. I do not dissent from that inference; but, as another ground for postponing the claim is sufficient, I rest my approval of the referee’s decision upon that ground alone, namely, that Isaac Gerson is indebted to the bankrupt in a much larger sum than the rent now claimed.
The rejection of the claim is accordingly approved.